FILED
                             NOT FOR PUBLICATION                            JUN 30 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



TODD BREWER WEEKS,                               No. 10-15947

               Plaintiff - Appellant,            D.C. No. 1:10-cv-00183-JMS-
                                                 BMK
  v.

NOLAN ESPINDA; et al.,                           MEMORANDUM *

               Defendants - Appellees.



                     Appeal from the United States District Court
                              for the District of Hawaii
                    J. Michael Seabright, District Judge, Presiding

                              Submitted June 15, 2011 **

Before:        CANBY, O’SCANNLAIN, and FISHER, Circuit Judges.

       Todd Brewer Weeks, a Hawaii state prisoner, appeals pro se from the district

court’s judgment dismissing his 42 U.S.C. § 1983 action alleging due process

violations. We have jurisdiction under 28 U.S.C. § 1291. We review de novo a




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
district court’s dismissal of a complaint under 28 U.S.C. § 1915(A) for failure to

state a claim. Resnick v. Hayes, 213 F.3d 443, 447 (9th Cir. 2000). We affirm.

      The district court properly dismissed Weeks’s due process claim because

Hawaii law does not create a liberty interest in the state’s furlough program. See

Olim v. Wakinekona, 461 U.S. 238, 249 (1983); Haw. Rev. Stat. § 353-17.

      We will not consider Weeks’s other claims because they are raised for the

first time on appeal. See Int’l Union of Bricklayers & Allied Craftsman Local

Union No. 20 v. Martin Jaska, Inc., 752 F.2d 1401, 1404 (9th Cir. 1985).

      Weeks’s remaining contentions are unpersuasive.

      AFFIRMED.




                                          2                                   10-15947